Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-11-00554-CV

                                    Martin E. ROBERTS,
                                          Appellant

                                              v.

                                   Margaret D. ROBERTS,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-09297
                        Honorable Antonia Arteaga, Judge Presiding

                              BEFORE THE EN BANC COURT

       On the court’s own motion, we withdraw the panel opinion and judgment of December
19, 2012, and substitute this en banc opinion and judgment. Appellee’s motion for en banc
reconsideration is DENIED. See TEX. R. APP. P. 49.7.

        In accordance with this court’s opinion of this date, we REVERSE the portions of the
trial court’s order confirming and ordering reimbursement for $41,000 of Margaret’s separate
property and ordering that Martin pay spousal maintenance. We AFFIRM the remainder of the
trial court’s order. We REMAND this cause to the trial court for further proceedings consistent
with this opinion.

       SIGNED May 1, 2013.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice